Citation Nr: 1234209	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  09-07 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee and right leg disability.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for left ear tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1975, and had additional service in the Army National Guard from July 1977 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA).  In May 2007, the Regional Office (RO) in St. Louis, Missouri denied service connection for a right knee and right leg disability.  In February 2010, the RO in Chicago, Illinois denied service connection for left ear hearing loss and tinnitus.  The matter has since been adjudicated by the RO in Chicago.

A Travel Board hearing was held in April 2012 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Right Knee and Leg Disability

Service treatment records are negative for any complaints, treatment, or diagnoses related to a right knee or leg disability.  However, VA treatment records dated January 1996 show the Veteran reported a history of pain and swelling in the right knee for the past 3 weeks.  An August 1996 x-ray revealed meniscal calcification medially and laterally.  Soon after, X-rays revealed mild degenerative changes with a narrowing of the medial compartment.  

VA treatment records dated May 2006 show the Veteran reported a history of chronic right knee ligament instability, as well as an old injury to the ligament during service secondary to frequently jumping out of the back of a truck.  He was diagnosed with chronic right knee ligament instability, apparently related to an old injury or overuse in the military.

In August 2006, the Veteran reported having problems with his right knee after injuring it while jumping out of the back of a truck during service in 1977.  He was diagnosed with internal derangement of the knee.  In September 2006, he stated that he started having trouble with his right leg in the late 1970's or 1980's after jumping out of the back of a truck several times.  He also submitted a February 2009 statement from K.H., who reported that he served with the Veteran in the Army National Guard.  He was present in August 1986 when the Veteran injured his knee after falling out of the back of a mess truck.  

The Veteran testified at a Travel Board hearing in April 2012.  He stated that he had a period of annual training in August 1986, and served as an acting mess sergeant during this time.  His right knee injury occurred during this period.  Specifically, he fell from the tailgate of the truck to the ground after slipping on grease.  At the time, he was holding pots and pans in his hands and was unable to protect himself or avoid the fall.  He landed directly on his right kneecap.  At the time, there was an indentation where the knee impacted the ground.  He returned to his tent to sleep, and had pain, swelling, and tingling in his knee the following morning.  He was transported to the base dispensary and received pain medication.  No x-rays were taken, and the Veteran felt that the full-time military personnel who treated him looked down on him for being in the National Guard and did not give him complete treatment.  He returned home following his training period.  His wife was a certified nursing assistant and rehabilitation aid, and she treated his condition for about 10 years with heat, ice, medication and salt tabs.  In 1996, the Veteran sought treatment at a VA clinic in Evansville.  Around 2005, his symptoms became more severe and he was referred for additional testing, which revealed severe internal knee damage.  He underwent surgery in 2007.  He was told that the surgery should have been done 20 years earlier.  He stated that his knee had periodically given out on him, but he denied any other knee injuries between 1986 and 2005.

In June 2012, the Veteran's VA doctor wrote a letter in support of the Veteran's claim.  He stated that the Veteran reported injuring his knee 26 years ago, and that there were no other reports of an injury.  He stated that it was as likely as not that the Veteran had a service-related injury.

With respect to his right knee and leg claim, the Veteran has not been afforded a VA examination to assess the etiology of his condition.  In light of his assertions of a knee injury in service, treatment records reflecting a current knee condition, and the May 2006 and June 2012 opinions suggesting a relationship between the current disability and service, the Board finds that a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hearing Loss and Tinnitus

Service treatment records do not reflect any complaints, treatment, or diagnoses of hearing loss or tinnitus.  The Veteran underwent a separation examination in December 1974.  No relevant abnormalities were noted, and the Veteran scored 15/15 on whispered voice testing.  During a periodic examination dated September 1993, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
0
LEFT
15
15
5
0
5

The Veteran's National Guard records reflect service as a cannoneer.  Therefore, noise exposure during the Veteran's period of National Guard service is conceded.

The Veteran was afforded a VA examination in February 2010.  The claims file was reviewed by the examiner, who noted the Veteran's artillery noise exposure during service, as well as the December 1974 and September 1993 examination results.  The Veteran reported he was stationed below a missile launcher during his service in the U.S. Navy.  He also served 12 years as part of a cannon crew in the National Guard.  He reported civilian work as a farmhand, truck driver, and hydraulic press operator in a rubber factory.  He had previously hunted with a handgun and shotgun left-handed and without hearing protection.  He also recently had a tire explode while putting air in it, and this affected his left ear.  The Veteran also reported the onset of constant tinnitus in 1995 near the end of his National Guard service.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
45
LEFT
25
20
25
40
60

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 percent in the left ear.  Otoscopic examination revealed clear canals with a small perforation of the left tympanic membrane.  The examiner concluded that the Veteran's hearing loss and tinnitus were less likely than not related to service.  This was based on the fact that the Veteran had normal hearing on an informal whispered voice test at the time of his discharge, as well as normal audiometric findings in 1993.  He also had post-service occupational and recreational noise exposure.  The examiner noted that tinnitus had its reported onset in 1995, and stated that tinnitus was at least as likely associated with the hearing loss.

The Veteran testified at a Board hearing in April 2012.  He stated that his work as a hydraulic press operator and truck driver did not expose him to significant noise.  He also stated that he was left-handed, but used firearms right-handed.

In light of the Veteran's testimony, the Board finds that a supplemental VA opinion is necessary.  The examiner should review the claims file, including the Veteran's testimony regarding military, occupation, and recreational noise exposure, and provide an opinion as to whether hearing loss and tinnitus are at least as likely as not related to noise exposure in service.  The examiner should also comment as to whether the Veteran's perforated left ear tympanic membrane noted on examination is etiologically related to noise exposure in service, as well as the impact, if any, of that condition on left ear hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his right knee condition.  The claims file, including a copy of this remand, must be made available to the examiner.  All indicated tests and studies should be completed.  After a review of the claims folder and a physical examination, the examiner should identify all currently diagnosed right knee and leg conditions.  

The examiner should also opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed right knee or leg condition is etiologically related to service, to include a knee injury sustained while falling out of a truck in August 1986.  The examiner should specifically review the Veteran's April 2012 hearing testimony regarding the circumstances of his knee injury prior to forming an opinion.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the February 2010 audiological examination.  After a review of the claims folder, the examiner should opine, with supporting rationale, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current left ear hearing loss and tinnitus are etiologically related to service.  The examiner should specifically review the Veteran's April 2012 hearing testimony regarding military, occupational, and recreational noise exposure prior to forming an opinion.

The examiner should also comment on the extent to which the Veteran's perforated left tympanic membrane impacts left ear hearing loss and tinnitus, and opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the perforated left tympanic membrane is etiologically related to noise exposure in service.

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


